Citation Nr: 0012019	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the veteran's 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to service connection for a skin disorder 
affecting the hands, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a neurological 
disorder, diagnosed as dyskinesia, claimed as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel
INTRODUCTION

The veteran had active military service from September 1967 
to July 1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a series of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Initially 
appealed was a June 1995 rating decision, which denied the 
veteran's claim seeking entitlement to an increased 
evaluation for his service-connected PTSD, then rated as 30 
percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision in July 1995.  In 
August 1995, he was provided with a statement of the case.  
His substantive appeal was received in December 1995.  
Subsequently the assigned evaluation was increased to 50 
percent by a February 1997 rating decision and to 70 percent 
by a July 1999 rating decision.  In February 2000, the 
veteran withdrew his appeal as to this issue; that matter 
will be discussed further hereinbelow.

Also appealed was a May 1996 rating decision which denied the 
veteran's claims seeking service connection for a skin rash 
affecting the hands, and a neurological disorder 
(dyskinesia), both claimed as due to Agent Orange exposure.  
The veteran submitted a notice of disagreement with that 
rating decision in June 1996.  In July 1996, he was provided 
with a statement of the case.  His substantive appeal was 
received in January 1997.

Finally, the issue of entitlement to a total disability 
rating due to individual unemployability was denied by a 
February 1997 rating decision.  The veteran submitted a 
notice of disagreement with that rating decision in July 
1997.  In October 1997, he was provided with a statement of 
the case.  His substantive appeal also was received in 
October 1997.  However, entitlement to a total disability 
rating due to individual unemployability was subsequently 
granted by a July 1999 rating decision.  As that rating 
decision represents a grant in full of the benefit sought on 
appeal, that issue is no longer in appellate status and need 
not be considered further by the Board.

FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal 
regarding the evaluation of the veteran's service connected 
PTSD, the veteran's representative filed a February 11, 2000, 
statement indicating that the veteran was requesting the 
withdrawal of his appeal as to that issue.

2.  Since his discharge from service, the veteran has been 
diagnosed with a neurological disorder (dyskinesia), but 
there is no medical diagnosis of any skin disorder, to 
include a skin rash, affecting the hands. 

3.  The veteran's neurological disorder is not among those 
chronic disorders recognized by VA as etiologically related 
to exposure to herbicide agents used in Vietnam, and there is 
no medical evidence of a nexus between the veteran's 
neurological disorder and any alleged exposure to herbicide 
agents therein.  

5.  The veteran has not submitted plausible claims for 
service connection for a skin disorder (skin rash), or for a 
neurological disorder (dyskinesia), claimed as due to 
exposure to herbicide agents in service.


CONCLUSIONS OF LAW

1.  The Board has no jurisdiction to consider the issue of 
entitlement to an increased evaluation for the veteran's 
service connected PTSD, because the criteria for a withdrawal 
of a substantive appeal by the veteran have been met.  
38 U.S.C.A. §§ 7104, 7105(d)(5) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 20.202, 20.204 (1999).

2.  The claims for service connection for a skin disorder 
(skin rash) affecting the hands and for a neurological 
disorder (dyskinesia), each claimed as due to exposure to 
herbicide agents in service, are not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1116, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD 214 reveals that he served in the Republic 
of Vietnam from July 1968 to July 1969.  The veteran also had 
an infantry military occupational specialty and received the 
Combat Infantryman Badge.

A careful review of the veteran's service medical records 
reveals an entirely normal entrance examination in July 1967.  
Service medical records do indicate that the veteran was 
treated for tinea cruris in December 1968.  He was also 
treated for a wart on the right hand, described as a small 
granuloma, in February 1970.  The wart was removed in April 
1970.  On separation examination, in May 1970, skin was 
normal, there were no pertinent complaints or findings, and 
the veteran reported himself to be in good health.

Post-service medical records were carefully reviewed and they 
are entirely negative for any complaints, treatment or 
diagnosis pertaining to the veteran's skin.  There is no 
diagnosis of a skin rash of record.

The veteran underwent a VA examination for PTSD in December 
1988 and during that examination he gave a history of his 
unit having been in the jungle all the time and having been 
exposed to Agent Orange in the field.

The first post-service medical record indicating a complaint 
of neurological problems is a VA medical record of June 1995.  
At that time, the veteran was noted to be experiencing an 
involuntary movement disorder.  He was to undergo an 
evaluation for a twitching of his legs.  On neurological 
evaluation, he gave a history of the onset being 8 or 9 years 
earlier, when he began to experience involuntary stepping and 
movement of the legs while sitting or standing.  Over the 
years he had also begun to experience involuntary movements 
of the face and hands.  He denied any weakness or 
incoordination, but he reported distal paresthesia in the 
hands and feet for several years.  The examination reported 
that the cause of this dyskinetic disorder was uncertain.  
Evidence of a predominantly sensory neuropathy was noted, but 
relation of this to the dyskinetic syndrome was doubtful.  

Computerized tomography scan of the head was performed in 
June 1995.  The impression was of minimal cortical atrophic 
changes, with no convincing evidence of abnormal focal 
pathology other than tiny aneurysm at right posterior 
communicating artery area.

An August 1995 record notes that the veteran gave a history 
of numbness in the feet and hands for 10 years with little 
change.  A history of Agent Orange exposure was also noted.  
On examination, strength was full with good muscle bulk.  
There was subjective decrease to light touch, and pain in the 
hands and feet.  The veteran underwent nerve conduction 
velocity (NCV) testing and all findings were within normal 
limits.  There was no evidence of any significant 
demyelination.  Electromyography (EMG) testing was not 
performed as the NCV testing was normal and there was no 
weakness or muscle wasting observed.  Another August 1995 
record reported no evidence of peripheral neuropathy.  A VA 
medical record from December 1995 reported that there had 
been a marked reduction in the involuntary movements in the 
veteran's legs since he had started taking clonazepam.

The veteran underwent a VA general and neurologic examination 
in April 1996.  General examination reported the veteran was 
well developed and well nourished and extremities were 
normal.  No skin problem was noted and there were no 
complaints regarding the skin.  There were complaints of 
persistent headaches and neurologic symptoms including jumpy 
legs.  The neurologic examination noted that the veteran's 
dyskinetic disorder was most probably restless leg syndrome 
and was under good control with Clonopin.  Motor examination 
showed good bulk and strength with normal coordination and 
symmetrical reflexes.  The impression was that the veteran 
has vesicular migraine headaches that occur 1 to 2 times per 
week.  It was felt that his restless leg syndrome was 
probably in relation to that and had responded to Clonopin.

The veteran underwent another computerized tomography scan of 
the head in April 1997 and there was no evidence of abnormal 
focal pathology.

Finally, the Board notes that the claims file contains a 
large amount of post-service medical records that pertain to 
the veteran's service connected PTSD.  The veteran has 
received both private and VA treatment for his PTSD 
condition.  The vast majority of his VA medical records 
within the claims file are from the PTSD clinic.  The veteran 
has also been found to be disabled by the Social Security 
Administration as a result of his PTSD, and these records are 
also within the claims file.  However, for the reasons 
discussed further below, the Board notes that the evaluation 
of the veteran's PTSD is no longer at issue.  Therefore, the 
Board will not further discuss these medical records within 
this decision, other than to note that they were carefully 
reviewed and they contain no further pertinent evidence 
regarding the veteran's Agent Orange claims.

II.  Analysis

A.  Increased Evaluation Claim

The Board will first address the issue of entitlement to an 
increased evaluation for the veteran's PTSD.  As to this 
issue, the veteran and his representative, in a written 
statement dated on February 11, 2000, indicated that the 
veteran wished to withdraw his pending appeal.  This 
statement was received directly at the Board.

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

The Board finds that the veteran's representative has 
indicated the veteran's consent in the withdrawal of the 
issue of a further increased evaluation for his PTSD, 
certified for appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding the issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it is dismissed 
without prejudice.  38 U.S.C.A. § 7104.

B.  Service Connection Claims

The veteran and his representative contend, in essence, that 
service connection is warranted for a skin disorder 
(adjudicated as a skin rash) affecting his hands, and a 
neurological disorder, diagnosed as dyskinesia, each as due 
to Agent Orange exposure.  It is contended that the veteran 
began experiencing involuntary movements of his lower 
extremities in the mid 1980s.  The veteran contends that the 
cause of his a neurological disorder (dyskinesia), is 
unknown, and Agent Orange is as likely as not responsible for 
the disorder.  The veteran further contends that the correct 
diagnosis for his disorder may be one of peripheral 
neuropathy, which is a condition found to be related to Agent 
Orange exposure.  Regarding the claimed skin disorder (skin 
rash), the veteran contends that he gets a rash on his hands, 
which is sporadic and intermittent; he also has complained of 
experienced tingling and numbness in the hands.  He 
acknowledges that has not been treated for any hand 
condition, given its transitory nature.  Nonetheless, he 
contends that the claim is well grounded as he was treated 
for similar complaints in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In addition, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See 
McCartt v. West, 12 Vet. App. at 168; Brock v. Brown, 10 Vet. 
App. 155, 162-64 (1997).  Service connection for residuals of 
exposure to Agent Orange also may be established by showing 
that a disorder resulting in disability or death is, in fact, 
causally linked to such exposure.  See Brock; see also Combee 
v. Brown, 34 F.3d at 1044, citing 38 C.F.R. § 3.303; 38 
U.S.C.A. §§ 1113(b), 1116.

The disorder listed at 38 C.F.R. § 3.309(e) are as follows:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). The 
regulation, further, specifically defines the term "acute 
and subacute peripheral neuropathy" to mean a transient 
neuropathy which appears within weeks or months of exposure 
to an herbicide agent and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309(e), Note 2.  Acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

However, the threshold question that the Board must address 
as to the remaining issues on appeal is whether the veteran 
has presented well-grounded claims.  A well-grounded claim is 
one that is plausible.  If he has not, the claims must fail 
and there is no further duty to assist in the development of 
the claims.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has recently been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review the case.  Epps v. West, 118 S. Ct. 
2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims for service connection for 
either a skin disorder (skin rash) affecting the hands or for 
a neurological disorder (dyskinesia), each claimed as due to 
Agent Orange exposure.

As to the claimed skin disorder, to include a skin rash, the 
evidence clearly establishes that the veteran was treated for 
tinea cruris and a wart during his service.  However, those 
conditions apparently resolved without residual disability, 
as on separation examination all findings were normal and 
there are no post-service medical records indicating related 
treatment.  In fact, review of post-service medical records 
reveals that they are entirely negative for any complaints, 
treatments, or diagnosis of any skin disorder, to include a 
skin rash.  Furthermore, the veteran himself has reported no 
subsequent treatment.  As there is no current diagnosis of a 
skin disorder (skin rash), that claim is not well-grounded.  
See Caluza, supra.  See also Rabideau v. Derwinski, 2 Vet. 
App. 141, 142-143 (1992)  (service connection may be granted 
for a chronic, not acute, disease or disability); and Brammer 
v. Derwinski, 3 Vet. App. 223 (1992)  (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such injury resulted in a present disability).

The medical records do indicate that the veteran has been 
diagnosed with a neurological disorder (dyskinesia), although 
the first diagnosis of record is in 1995, some 26 years after 
the veteran's service in Vietnam.  Dyskinesia is not among 
the chronic disorders recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.  
While the veteran contends that the accurate diagnosis of his 
disorder is peripheral neuropathy, there is no such diagnosis 
of record.  Moreover, only acute and subacute peripheral 
neuropathy is included in 38 C.F.R. § 3.309(e), and there is 
no medical indication of such condition is this case.  Thus, 
the presumption of exposure to Agent Orange or other 
herbicide agents is not available to the veteran, and he 
cannot establish entitlement to service connection for the 
claimed neurological disorder on a presumptive basis.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  The Board notes 
that VA Adjudication Procedure Manual, M21-1, Part VI, para. 
7.20b previously contained a more liberal interpretation of 
the presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
However, pursuant to McCartt, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.

Even accepting as credible the veteran's assertions that he 
was, in fact exposed to herbicide agents during service 
(given the possibility that, as a combat veteran in the 
infantry, he may have been in areas subject to spraying with 
herbicide agents), there still is no basis for a grant of 
service connection for the veteran's neurological disorder, 
diagnosed as dyskinesia.  As noted above, that disorder is 
not among those identified in 38 C.F.R. § 3.309(e), and the 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996).  Moreover, also noted above, the disorder was 
not diagnosed until 1995, and even by the veteran's own 
history symptoms were not present until the mid 1980s, many 
years after the veteran's service in Vietnam.  Significantly, 
there is no competent medical evidence of record suggesting a 
connection between any in-service exposure to herbicide 
agents and the veteran's currently diagnosed dyskinesia.  In 
this regard, the Board again notes all medical records, to 
include all VA medical records and all private medical 
records, are entirely negative for any discussion of a nexus 
between the veteran's currently diagnosed dyskinesia and his 
claimed exposure to herbicide agents.

Thus, neither of the veteran's claims is plausible.  There 
simply is no medical evidence of any skin disorder (skin 
rash) affecting the veteran's hands, or medical evidence of a 
nexus between his currently diagnosed neurological disorder 
and any alleged exposure to herbicide agents in service.  In 
short, the veteran's contentions are without merits. Inasmuch 
as the veteran is offering his own medical opinion and 
diagnoses, the Board notes that the record does not indicate 
that he has any professional medical training or expertise.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997)  Also, "a layperson is generally 
not capable of opining on matters requiring medical 
knowledge."  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

The veteran has not met his burden of submitting evidence of 
well-grounded claims for service connection.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to either claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground either of the appellant's claims.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.

While the RO apparently denied the claim for service 
connection for dyskinesia on the merits, and the claim for 
service connection for a skin rash as not well grounded, the 
veteran is not prejudiced by the Board's denial of both 
claims as not well grounded.  He clearly has been notified of 
the legal requirement of submitting a well-grounded claim for 
service connection, and the bases for the denial of each 
claim.  Hence, the Board finds that any duty to inform him of 
the evidence needed to support each claim for service 
connection has been met.  See 38 U.S.C.A. § 5103(a) (West 
1991); Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The appeal as to the issue of entitlement to an increased 
evaluation for PTSD is dismissed.

In the absence of evidence of well grounded claims, service 
connection for a skin disorder (skin rash), and a 
neurological disorder (dyskinesia), claimed as due to Agent 
Orange exposure, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

